NOTE: This order is nonprecedential.

   Wniteb ~tates QCourt of §ppenIs
       for tbe jfebernI QCirmit

                    IN RE MSTG, INC.,
                        Petitioner.


               Miscellaneous Docket No. 996


On Petition for Writ of Mandamus to the United States
District Court for the Northern District of IllinQ.is in case
no. 08-CV-7411, Judge Edmond E. Chang.


                      ON PETITION


                Before PROST, Circuit Judge.
                         ORDER

     MSTG, Inc. submits a petition for a writ of mandamus
to vacate the orders of the United States District Court
for the Northern District of Illinois granting AT&T Mobil-
ity LLC's motion to compel discovery, and a motion for a
stay of the district court's order that requires production
of the material.

    Upon consideration thereof,

    IT IS ORDERED THAT:
                                                                  2

    (1) AT&T is directed to respond no later than August
11,2011.

    (2) The order directing MSTG to comply with AT&T's
discovery requests is temporarily stayed pending receipt
of AT&T's response and this court's review of the papers
submitted.

                                      FOR THE COURT


    JUt 292011                        /s/ Jan Horbaly
        Date                          Jan Horbaly
                                      Clerk


cc: Christopher J. Lee, Esq.
    David T. Pritikin, Esq.                      •
    Clerk, United States District Court Northern District
Of Illinois
                                                   FILED
s19                                      •.s. COURT OF APPEALS FOR
                                               THE FEDERAL CIRCUIT

                                                 JUL 292011
                                                   JAN HIlR8AlY
                                                      CLERK